Citation Nr: 1536378	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-35 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS), diverticulitis of the colon, and gastroenteritis.

2.  Entitlement to a compensable rating for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from December 2001 to August 2008. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned at a videoconference in August 2013.  A transcript of that proceeding is of record.

These matters were before the Board in February 2015, when they were remanded for additional development.  As will be discussed below, the Board finds there was substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for irritable bowel syndrome (IBS), to include diverticulitis of the colon, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea more nearly approximates the criteria for a noncompensable rating, it is generally asymptomatic, and at most, the Veteran has some insomnia; it does not cause persistent daytime hypersomnolence.


CONCLUSION OF LAW

The criteria for a compensable rating for sleep apnea have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6847 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a September 2011 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's VA and private treatment records are of record.  During the applicable appeal period, VA provided the Veteran with a VA examination in June 2015.  The examination report reflects that the VA examiner reviewed the Veteran's claim file, conducted an appropriate examination, and provided sufficient information to evaluate the Veteran's disability.  The Board finds that the VA examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was provided a videoconference hearing in August 2013.  In Bryant v. Shinseki, the United States Court of Appeals for Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the undersigned explained the issues on appeal, what was required to substantiate each claim, and asked the Veteran questions about his the severity of his sleep apnea.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitute harmless error.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Analysis 

The Veteran contends that his sleep apnea is worse than currently rated.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The degree of impairment resulting from a disability is a factual determination and generally, the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's sleep apnea is rated under 38 C.F.R. § 4.97, Diagnostic Code 6847 (2015).  Under Diagnostic Code 6847, a noncompensable evaluation is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  Id.  A 30 percent evaluation is assigned for sleep apnea with persistent daytime hypersomnolence.  Id.  A 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  Id.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  Id.  

VA and private treatment records dated during the pendency of the appeal noted a diagnosis of sleep apnea but were silent for any related symptoms or ongoing treatment.

At his August 2013 hearing, the Veteran testified that his sleep apnea had improved.  Specifically, he noted that although he occasionally woke up feeling as if he had been holding his breath, his sleep apnea was better, he was not receiving any treatment for it, and did not use a CPAP machine.  

The Veteran was provided a VA examination in June 2015.  The examiner noted that the Veteran was diagnosed with mild obstructive sleep apnea in July 2008.  The Veteran reported that although he still had some insomnia, he was sleeping much better and did not experience daytime hypersomnolence.  The examiner noted that the Veteran's sleep apnea did not require continuous medication, a breathing assistance device, or use of a CPAP machine.  The examiner also noted that the Veteran did not currently have any findings, signs, or symptoms attributable to sleep apnea.  

The evidence indicates that throughout the appeal period, the Veteran's sleep apnea improved, he slept much better, did not experience daytime hypersomnolence, and did not require use of a CPAP machine.  Accordingly, the Board finds that the weight of the evidence is against the Veteran's claim for an initial compensable rating for sleep apnea.  Therefore, the benefit-of-the-doubt doctrine does not apply; and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an increased rating for sleep apnea is denied.


REMAND

Prior to adjudicating the Veteran's claim for a gastrointestinal disability, additional development is necessary to reconcile the conflicting diagnoses of record and confirm whether the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. 

Pursuant to 38 C.F.R. § 3.317 (2015), presumptive service connection is warranted for a Persian Gulf Veteran who exhibits objective indications of functional gastrointestinal disorders, including IBS, that becomes manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).

The VA examination reports and private treatment records contain conflicting diagnoses.  Specifically, private treatment records from Dr. Sisk dated January 2011 to August 2011 diagnose the Veteran with gastroenteritis.  The January 2012 VA examination report noted that the Veteran was diagnosed with IBS in 2012, but thereafter referred to the Veteran's condition as gastroenteritis.  In contrast, treatment records from ER Physicians of Texas diagnosed the Veteran with abdominal pain and diverticulitis of the colon.  The Board notes that IBS qualifies as a medically unexplained chronic illness, subject to presumptive service connection, diverticulitis of the colon does not.  Accordingly, the Board finds that a VA examination to reconcile the conflicting diagnoses is necessary.  

With regard to whether the Veteran qualifies as a Persian Gulf Veteran, on his original claim for service connection for gastroenteritis, he indicated that he served in the Persian Gulf.  While the Veteran's DD Form 214 indicates that he had sea service and his service personnel records indicate that he was assigned to the USS Preble (DDG 88) from August 12, 2002 to December 8, 2006, the record is silent for the Preble's location during this period.  Accordingly, clarification is needed to determine whether the application of 38 C.F.R. § 3.317 (2015) is appropriate in adjudicating the Veteran's claim.  On remand, the AOJ should attempt to verify any service the Veteran had in Southwest Asia Theater of operations.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to state whether he has received any additional private or VA treatment or undergone any hospitalization for his gastrointestinal symptoms and, if so, to identify any private or VA facilities.  With any assistance necessary from the Veteran, the AOJ should then obtain any identified treatment records and associate them with the claims folder.

2.  Take all appropriate steps, to include obtaining Deck Logs if necessary, to verify whether the Veteran had active service in the Southwest Asia Theater of operations.  Special attention is direct to movements of the USS Preble between August 12, 2002 and December 8, 2006.  All efforts to verify this service should be documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner, other than the January 2012 examiner, to determine the nature and etiology of his gastrointestinal symptoms.  The claims file and a copy of this remand must be reviewed by the VA examiner(s).  Any indicated diagnostic tests and studies should be accomplished.  Thereafter, based on the examination results, and the evidence of record, to include the private treatment records and lay statements by the Veteran and his wife, the examiner is asked to address the following:

a.  Identify any diagnosable gastrointestinal disability present during the pendency of the appeal.  

In so opining, the examiner must address the conflicting diagnoses of record, to include gastroenteritis, abdominal pain, IBS, and diverticulitis of the colon.  The examiner should provide a detailed rationale supporting or refuting the noted diagnoses.  

b.  For any diagnosed disability, the examiner should state whether the diagnosis is consistent with a clinically known diagnosis, or is due to an undiagnosed illness(es).

c.  For any diagnosed gastrointestinal disability state whether it is at least as likely as not (a 50 percent or higher degree of probability) that it began in service, was caused by service, or is otherwise related to service.

In so opining, the examiner must address the June 2002, July 2002, September 2007, March 2008, and July 2008 STRs noting gastrointestinal complaints and accompanying diagnoses.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide complete rationales for all conclusions reached.  

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The AOJ must ensure that the above instructions are complied with.  If the instructions have not been substantially complied, all needed corrective actions must be undertaken prior to returning the case to the Board.

6.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted in full, issue a Supplemental Statement of the Case and afford the Veteran an appropriate period to respond.  The case should then be returned to the Board, of otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


